DETAILED ACTION 
The amendment submitted on September 1, 2021 has been entered. Claims 23 and 34-46 are pending in the application.  Claims 23, 34-35, and 40-41 are rejected for the reasons set forth below.  Claims 36-39 are objected to but would be allowable if rewritten in independent form.  Claims 42-46 are allowed.  
Allowable Subject Matter 
Claims 42-46 are allowed.  
Claims 36-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Election/Restrictions 
Applicant’s election with traverse of Group II, drawn to methods of increasing direct or indirect mitochondrial activity, etc., is acknowledged.  All of the pending claims correspond to the elected invention, with claims drawn to the other inventions having been cancelled by amendment.  
Withdrawn Rejections 
The rejection of claim 23 under 35 U.S.C. 102(a)(1) as being anticipated by Trimbo (US 6,306,828 B1) is withdrawn because “esters thereof” has been deleted from the claim.  
Maintained/Modified Rejections Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  
Claim 23 remains rejected and new claims 34-35 and 40-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US 2004/‌0220259 A1).  
Yu (cited in the prior action) discloses a method of administering to a human (para. 0010-12) the d-, l-, or dl-isomers of glyceric acid (a compound of formula (I), wherein n=2, as illustrated in para. 0021), as well as salt forms thereof (para. 0023-24; see also Example 13 at para. 0067).  The limitations of claim 23 that are directed to a mechanism of action have not been accorded patentable weight because they are inherent as explained in detail in the prior action.  See MPEP 2112.  Note that the treatment of psoriasis (see, e.g., para. 0011) is also discussed in applicant’s own specification (see, e.g., the substitute specification submitted December 20, 2019 at pp. 53-54), so the examiner concludes that the subjects referred to in Yu (see, e.g., para. 0012) are within the meaning of “a subject in need” as recited in claim 23.  Finally, Yu discloses pharmaceutical solutions (para. 0037), which meets the limitations of claims 34-35.  
Response to Arguments 
The Oxford English Dictionary defines1 “parenteral” as “[d]esignating or involving the introduction of a drug or other substance into the body by a route other than the digestive tract (esp. by injection, infusion, or implantation); designating a substance so introduced.”  Topical administration, e.g., administration to the eye, as taught by the reference (see, e.g., para. 0123) is a route of administration “other than the digestive tract,” so it is within the meaning of paren-teral as recited in amended claim 23.  Applicant’s arguments (see applicant’s Remarks, submitted September 1, 2021, at pp. 6-7) are therefore not persuasive and the rejection of claim 23 is main-tained notwithstanding the amendment.  
Conclusion 
THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the exten-sion of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system at portal.uspto.gov/pair/PublicPair.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about PAIR or the DOCX file format, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
    

    
        1 See the copy of the definition of “parenteral” provided with this action (see attached form PTO-892).